Exhibit 10.1


Execution Version


PARTICIPATION AGREEMENT


Dated as of January 31, 2018


by and between

CFI HENDON HOLDINGS, LLC
(Initial Senior Participant and Servicer)

and

N1 HENDON HOLDINGS, LLC
(Initial Junior Participant)


Hendon







--------------------------------------------------------------------------------






THIS PARTICIPATION AGREEMENT (“Agreement”), dated as of January 31, 2018, by and
between CFI HENDON HOLDINGS, LLC, having an address of 515 S. Flower St., 44th
Floor, Los Angeles, CA 90071 (together with its successors and assigns in
interest, in its capacity as initial owner of the Senior Participation, the
“Initial Senior Participant” and in its capacity as Servicer), and N1 HENDON
HOLDINGS, LLC, having an address of 515 S. Flower St., 44th Floor, Los Angeles,
CA 90071 (together with its successors and assigns in interest, in its capacity
as initial owner of the Junior Participation, the “Initial Junior Participant”).
W I T N E S S E T H:
WHEREAS, pursuant to the Mortgage (as defined herein) SE Malls Lender NT-I, LLC
(an affiliate of the Initial Junior Participant) originated a certain loan
described on the schedule attached hereto as Exhibit A (the “Purchase Schedule”)
(the “Mortgage Loan”) to the mortgage loan borrowers described on the Purchase
Schedule (collectively, the “Mortgage Loan Borrower”), which is evidenced, inter
alia, by a mortgage note (as amended, modified or supplemented, the “Note”) now
held by the Initial Junior Participant and secured by first lien mortgages,
deeds to secure debt or deeds of trust (collectively, and as amended, modified
or supplemented, the “Mortgage”) on multiple parcels of, or estates in, real
property located as described on the Purchase Schedule (collectively, the
“Mortgaged Property”);
WHEREAS, the Initial Junior Participant has agreed to sell to the Initial Senior
Participant and the Initial Senior Participant has agreed to purchase from the
Initial Junior Participant a senior participation in the Mortgage Loan as set
forth in this Agreement; and
WHEREAS, the Initial Senior Participant and the Initial Junior Participant
desire to enter into this Agreement to memorialize the terms under which the
Initial Senior Participant is purchasing its Senior Participation in the
Mortgage Loan.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:
Section 1.Definitions. References to a “Section” or the “recitals” are, unless
otherwise specified, to a Section or the recitals of this Agreement. Whenever
used in this Agreement, the following terms shall have the respective meanings
set forth below unless the context clearly requires otherwise. Any term used but
not defined herein shall have the meaning given to such term in the Servicing
Addendum.
“Affiliate” shall mean with respect to any specified Person (i) any other Person
Controlling or Controlled by or under common Control with such specified Person
(each, a “Common Control Party”), (ii) any other Person owning, directly or
indirectly, ten percent (10%) or more of the beneficial interests in such Person
or (iii) any other Person in which such Person or a Common Control Party owns,
directly or indirectly, ten percent (10%) or more of the beneficial interests.





--------------------------------------------------------------------------------





“Agreement” shall mean this Participation Agreement, the exhibits and schedule
hereto and all amendments hereof and supplements hereto.
“Balloon Payment” shall mean the final payment of principal due on the Mortgage
Loan on the maturity date or extended maturity date thereof.
“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended from
time to time, any successor statute or rule promulgated thereto.
“Business Day” shall mean any day other than (i) a Saturday or a Sunday or
(ii) a day on which federally insured depository institutions in New York City
are authorized or obligated by law, governmental decree or executive order to be
closed.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Condemnation Proceeds” shall mean any awards resulting from the destruction or
damage of a Mortgaged Property, or from the full or partial condemnation or any
eminent domain proceeding or any conveyance in lieu or in anticipation thereof
with respect to a Mortgaged Property by or to any governmental or
quasi-governmental authority, other than amounts to be applied to the
restoration, preservation or repair of a Mortgaged Property.
“Control” shall mean the ownership, directly or indirectly, in the aggregate of
more than fifty percent (50%) of the beneficial ownership interests of an entity
and the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. “Controlled by,”
“controlling” and “under common control with” shall have the respective
correlative meaning thereto.
“Default Interest” shall mean interest on the Mortgage Loan at a rate per annum
equal to the lesser of (i) the maximum rate permitted by applicable law and (ii)
the Interest Rate in effect at the time of occurrence of the Event of Default
plus four percent (4%), compounded monthly.
“Defaulted Mortgage Loan Additional Costs” shall mean any non-principal or
interest amounts due under the Mortgage Loan, other than Prepayment Premiums,
Default Interest or late charges, that are allocable to the Participations;
provided that if the Mortgage Loan Borrower or a Mortgage Loan Borrower Related
Party is the purchaser, the Defaulted Mortgage Loan Purchase Price shall include
such amounts and (b) any expenses incurred in enforcing the Mortgage Loan
Documents in accordance with this Agreement (including, without limitation, fees
and expenses payable or reimbursable to the Servicer, including, without
limitation, liquidation fees and workout fees).
“Due Date” shall mean the date on which Monthly Payments are due under the
Mortgage Loan; provided that if Monthly Payments are no longer due under the
Mortgage Loan (including because of any principal prepayment), the “Due Date”
shall mean the fifth (5th) day of each calendar month or, if such day is not a
Business Day, the immediately preceding Business Day.


-2-





--------------------------------------------------------------------------------





“Event of Default” shall mean, with respect to the Mortgage Loan, an “Event of
Default” as defined in the Mortgage Loan Agreement.
“Initial Junior Participant” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Initial Senior Participant” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Insolvency Proceeding” shall mean any proceeding under Title 11 of the United
States Code (11 U.S.C. Sec. 101 et seq.) or any other insolvency, liquidation,
reorganization or other similar proceeding concerning the Mortgage Loan
Borrower, any action for the dissolution of the Mortgage Loan Borrower, any
proceeding (judicial or otherwise) concerning the application of the assets of
the Mortgage Loan Borrower for the benefit of its creditors, the appointment of
or any proceeding seeking the appointment of a trustee, receiver or other
similar custodian for all or any substantial part of the assets of the Mortgage
Loan Borrower or any other action concerning the adjustment of the debts of the
Mortgage Loan Borrower, the cessation of business by the Mortgage Loan Borrower,
except following a sale, transfer or other disposition of all or substantially
all of the assets of the Mortgage Loan Borrower in a transaction permitted under
the Mortgage Loan Documents; provided, however, that following any such
permitted transaction affecting the title to the Mortgaged Property, the
Mortgage Loan Borrower for purposes of this Agreement shall be defined to mean
the successor owner of the Mortgaged Property from time to time as may be
permitted pursuant to the Mortgage Loan Documents; provided, further, however,
that for the purposes of this definition, in the event that more than one entity
comprises the Mortgage Loan Borrower, the term “Mortgage Loan Borrower” shall
refer to any such entity.
“Insurance Proceeds” shall mean amounts paid to the Servicer for the benefit of
the Participants by any insurer pursuant to any hazard policy, environmental
policy or other insurance policy covering any of the Mortgaged Properties or the
Mortgage Loan Borrowers.
“Interest Rate” shall mean the Interest Rate (as defined in the Mortgage Loan
Documents).
“Junior Participant” shall mean the Initial Junior Participant, and its
successors in interest, or any subsequent holder of the Junior Participation.
“Junior Participation” shall mean the interest of the Junior Participant in the
Mortgage Loan, as set forth in this Agreement.
“Junior Participation Percentage Interest” shall mean a fraction, expressed as a
percentage, the numerator of which is the Junior Participation Principal Balance
and the denominator of which is the sum of the Senior Participation Principal
Balance and the Junior Participation Principal Balance.
“Junior Participation Principal Balance” shall mean, with respect to the
Mortgage Loan, at any time of determination, the Purchase Date Junior
Participation Principal Balance set


-3-





--------------------------------------------------------------------------------





forth on the Purchase Schedule, less any payments of principal thereon or
reductions in such amount pursuant to this Agreement.
“Junior Participation Rate” shall mean the Junior Participation Rate set forth
on the Purchase Schedule.
“Lender” shall have the meaning assigned to such term in the Mortgage Loan
Agreement.
“LIBOR” shall mean LIBOR (as defined in the Mortgage Loan Documents).
“Liquidation Proceeds” shall mean amounts (other than Insurance Proceeds and
condemnation awards) received by the Servicer in connection with the liquidation
of the Mortgage Loan or any of the Mortgaged Properties, whether through
judicial foreclosure, sale or otherwise, other than amounts required to be paid
to the Mortgage Loan Borrowers pursuant to law or the terms of the Mortgage
Loan..
“Major Decisions” shall mean:
(i)    any modification of, or waiver with respect to, the Mortgage Loan
(including the Mortgage Loan Documents) that would result in the extension of
the maturity date or extended maturity date thereof, a reduction in the interest
rate borne thereby or the monthly debt service payment or a deferral or a
forgiveness of interest on or principal of the Mortgage Loan or a modification
or waiver of any other term of the Mortgage Loan relating to the amount or
timing of any payment of principal or interest or any other sums due and/or
payable under the Mortgage Loan Documents or a modification or waiver of any
material term of the Mortgage Loan, including but not limited to provisions that
restrict the Mortgage Loan Borrower or its equity owners from incurring
additional indebtedness or incurring any lien on any of the Mortgaged Property
or the personal property related thereto (other than liens permitted pursuant to
the Mortgage Loan); provided that with respect to each of the foregoing, only to
the extent, if any, that the lender has any rights under the Mortgage Loan
Documents with respect to such matters;
(ii)    any waiver of an Event of Default;
(iii)    any transfer of the Mortgaged Property or any portion thereof, or any
transfer of any direct or indirect ownership interest in the Mortgage Loan
Borrower, except in each case as expressly permitted by the Mortgage Loan
Documents;
(iv)    the approval of any material alteration of, the Mortgaged Property (if
lender approval is required by the Mortgage Loan Documents and, if so,
notwithstanding anything to the contrary set forth herein, subject to the same
standard of approval as is set forth in the applicable Mortgage Loan Documents);
or


-4-





--------------------------------------------------------------------------------





(v)    the approval of any further encumbrance or lien or change in use on or of
the Mortgaged Property.
“Monthly Payment” shall mean, with respect to any Monthly Payment Date, the
aggregate of the Scheduled Interest Payment and the Scheduled Principal Payment,
if any, for such Monthly Payment Date.
“Monthly Payment Date” shall mean the Payment Date (as defined in the Mortgage
Loan Documents).
“Mortgage” shall have the meaning assigned to such term in the recitals.
“Mortgage Loan” shall have the meaning assigned to such term in the recitals.
“Mortgage Loan Agreement” shall have the meaning assigned to such term on the
Purchase Schedule.
“Mortgage Loan Borrower” shall have the meaning assigned to such term in the
recitals.
“Mortgage Loan Borrower Related Party” shall have the meaning assigned to such
term in Section 14.
“Mortgage Loan Documents” shall mean, with respect to the Mortgage Loan, the
Mortgage, the Note and all other documents now or hereafter evidencing and
securing the Mortgage Loan.
“Mortgaged Property” shall have the meaning assigned to such term in the
recitals.
“Non-Exempt Person” shall mean any Person, other than a Person who is either (i)
a U.S. Person or (ii) has on file with the Servicer for the relevant year such
duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (A) any income
tax treaty between the United States and the country of residence of such
Person, (B) the Code or (C) any applicable rules or regulations in effect under
clauses (A) or (B) above, permit the Senior Participant to make such payments
free of any obligation or liability for withholding.
“Note” shall have the meaning assigned to such term in the recitals.
“Participant” shall mean the Senior Participant or the Junior Participant, as
applicable.
“Participation” shall mean the Senior Participation or the Junior Participation,
as applicable.
“Participation Register” shall have the meaning assigned to such term in Section
17.


-5-





--------------------------------------------------------------------------------





“Percentage Interest” shall mean, with respect to the Senior Participant, the
Senior Participation Percentage Interest, and with respect to the Junior
Participant, the Junior Participation Percentage Interest, as each may be
adjusted from time to time.
“Person” means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, insurance company, association, joint stock company, bank, trust,
estate, unincorporated organization, any federal, state, county or municipal
government (or any agency or political subdivision thereof).
“Prepayment Premium” shall mean, with respect to the Mortgage Loan, any
prepayment premium, spread maintenance premium, yield maintenance premium or
similar fee required to be paid in connection with a prepayment of the Mortgage
Loan pursuant to the Mortgage Loan Documents, including any exit fee.
“Purchase Date” shall mean the date hereof.
“Purchase Schedule” shall have the meaning assigned to such term in the preamble
to this Agreement.
“Remittance Date” shall mean the first Business Day following each Due Date.
“Scheduled Interest Payment” shall mean the scheduled monthly payment of
interest on the Mortgage Loan that is due and payable on the Due Date, subject
to any modification permitted pursuant to this Agreement.
“Scheduled Principal Payment” shall mean the scheduled monthly payment of
principal, if any, on the Mortgage Loan that is due and payable on the Due Date,
including the Balloon Payment due and payable on the Maturity Date, subject to
any modification permitted pursuant to this Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Senior Participant” shall mean the Initial Senior Participant, and its
successors in interest, or any subsequent holder of the Senior Participation.
“Senior Participation” shall mean the interest of the Senior Participant in the
Mortgage Loan, as set forth in this Agreement.
“Senior Participation Percentage Interest” shall mean a fraction, expressed as a
percentage, the numerator of which is the Senior Participation Principal Balance
and the denominator of which is the sum of the Senior Participation Principal
Balance and the Junior Participation Principal Balance.
“Senior Participation Principal Balance” shall mean, with respect to the
Mortgage Loan, at any time of determination, the Purchase Date
Senior Participation Principal Balance set forth on the Purchase Schedule, less
any payments of principal thereon or reductions in such amount pursuant to this
Agreement.


-6-





--------------------------------------------------------------------------------





“Senior Participation Purchase Price” shall mean the amount that the Initial
Senior Participant is required to pay to the Junior Participant to acquire the
Senior Participation, as set forth on the Purchase Schedule.
“Senior Participation Rate” shall mean the Senior Participation Rate set forth
on the Purchase Schedule.
“Sequential Pay Event” shall mean any Event of Default with respect to an
obligation to pay money due under the Mortgage Loan, any other Event of Default
for which the Mortgage Loan is actually accelerated, and any bankruptcy or
insolvency event that constitutes an Event of Default.
“Servicer” shall mean the Senior Participant or such replacement servicer
selected by the Senior Participant in its sole and absolute discretion.
“Servicing Addendum” shall mean the Servicing Addendum attached hereto as
Exhibit D.
“Taxes” shall mean any income or other taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature, now or hereafter imposed by any
jurisdiction or by any department, agency, state or other political subdivision
thereof or therein.
“Transfer” shall have the meaning assigned to such term in Section 15.
“U.S. Person” shall mean a citizen or resident of the United States, a
corporation or partnership (except to the extent provided in applicable Treasury
Regulations) created or organized in or under the laws of the United States, any
State thereof or the District of Columbia, including any entity treated as a
corporation or partnership for federal income tax purposes, or an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more such U.S.
Persons have the authority to control all substantial decisions of such trust
(or, to the extent provided in applicable Treasury Regulations, a trust in
existence on August 20, 1996 which is eligible to elect to be treated as a U.S.
Person).
“Workout” shall mean any written modification, waiver, amendment, restructuring
or workout, whether permanent or temporary, of the Mortgage Loan or the Note
entered into with the Mortgage Loan Borrower following an Event of Default.
Section 2.    Purchase of Senior Participation; Servicing.
(a)    On the Purchase Date, the Initial Senior Participant shall purchase the
Senior Participation for the Senior Participation Purchase Price. Thereafter,
the Senior Participant shall be the owner of the Senior Participation. The
purchase of the Senior Participation shall be deemed effective as of 11:59 p.m.,
New York time, on the Purchase Date.
(b)    As further described in Section 5, the Junior Participant acknowledges
and agrees that, subject in each case to this Agreement, the Mortgage Loan shall
be serviced by the


-7-





--------------------------------------------------------------------------------





Servicer in accordance with this Agreement and the Servicing Addendum; provided,
however, that the Senior Participant may utilize a subservicer to perform such
functions; provided further that the Servicer shall not be obligated to advance
monthly payments of principal or interest in respect of the Senior Participation
or the Junior Participation not paid by the Mortgage Loan Borrower or otherwise
available for payment on or with respect to or in connection with the Mortgage
Loan or the Mortgaged Property. Subject to the terms and conditions of this
Agreement, the Junior Participant hereby irrevocably and unconditionally
consents to the appointment of the Servicer and agrees to reasonably cooperate
with the Servicer with respect to the servicing of the Mortgage Loan and the
Participations. In no event shall the Servicer be required to enforce the rights
of the Junior Participant against the Senior Participant and nothing herein
shall be deemed to limit the Servicer in enforcing the rights of the Senior
Participant against the Junior Participant; provided, however, this statement
shall not be construed to otherwise limit the rights of the Junior Participant
as between it and the Senior Participant as hereinafter set forth.
Notwithstanding the foregoing, the Junior Participant shall, subject to the
terms of this Agreement, at all times, retain legal title to the Mortgage Loan
and be the mortgagee and secured party of record for the Senior Participation
and the Junior Participation. Notwithstanding any other provision hereof, it is
understood and agreed that the Senior Participation shall not represent a direct
ownership interest in the Mortgage Loan but that the Senior Participation shall
represent a participating beneficial ownership interest (of the type and nature
contemplated by 11 U.S.C. Section 541(d) of the Bankruptcy Code) in the Mortgage
Loan, the proceeds thereof and the Mortgage Loan Documents, in each case
allocable to the Senior Participation as provided herein.
Section 3.    Subordination of Junior Participation; Payments Prior to a
Sequential Pay Event. The Junior Participation and the right of the Junior
Participant to receive payments of interest, principal and other amounts with
respect to such Junior Participation shall at all times be junior, subject and
subordinate to the Senior Participation and the right of the Senior Participant
to receive payments of interest, principal and other amounts with respect to the
Senior Participation as set forth herein. If no Sequential Pay Event, as
determined by the Servicer, shall have occurred and be continuing, all amounts
tendered by the Mortgage Loan Borrower or otherwise available for payment on or
with respect to or in connection with the Mortgage Loan or the Mortgaged
Property and all amounts realized as proceeds thereof, whether received in the
form of Monthly Payments, the Balloon Payment, Liquidation Proceeds, proceeds
under any guaranty, letter of credit or other collateral or instrument securing
the Mortgage Loan, Condemnation Proceeds, or Insurance Proceeds (other than
proceeds, awards or settlements to be applied to the restoration or repair of
the Mortgaged Property or released to the Mortgage Loan Borrower in accordance
with the terms of the Mortgage Loan Documents), in each case other than amounts
for required to be held as reserves or escrows in accordance with the terms of
the Mortgage Loan Documents, shall be distributed by the Servicer in the
following order of priority without duplication (and payments of the amounts so
distributed shall be made on the applicable Remittance Date in accordance with
wiring instructions provided by the applicable party to the Servicer at least
two (2) Business Days prior to such Remittance Date):
(a)    first, to the Servicer in an amount equal to any unreimbursed costs and
expenses paid by the Servicer with respect to the Mortgage Loan pursuant to this
Agreement;


-8-





--------------------------------------------------------------------------------





(b)    second, to the Senior  Participant in an amount equal to the sum of any
unreimbursed costs and expenses paid by the Senior Participant with respect to
the Mortgage Loan pursuant to this Agreement;
(c)    third, to the Senior Participant in an amount equal to the accrued and
unpaid interest on the Senior Participation Principal Balance at the Senior
Participation Rate;
(d)    fourth, to the Junior Participant in an amount equal to the accrued and
unpaid interest on the Junior Participation Principal Balance at the Junior
Participation Rate;
(e)    fifth, to the Senior  Participant in an amount equal to the Senior
Participation Percentage Interest of principal payments received, if any, with
respect to the Mortgage Loan, until the Senior Participation Principal Balance
has been reduced to zero;
(f)    sixth, to the Junior Participant in an amount equal to the Junior
Participation Percentage Interest of principal payments received, if any, with
respect to the Mortgage Loan, until the Junior Participation Principal Balance
has been reduced to zero; and
(g)    seventh, if any excess amount is available to be distributed in respect
of the Mortgage Loan, and not otherwise applied in accordance with the foregoing
clauses (a)-(f), any remaining amount shall be paid pro rata to the Senior
Participant and the Junior Participant in accordance with their respective
Percentage Interests.
Section 4.    Payments Following a Sequential Pay Event. Payments of interest
and principal shall be made to the Participants in accordance with Section 3 of
this Agreement; provided that, if a Sequential Pay Event, as determined by the
Servicer, shall have occurred and be continuing, all amounts tendered by the
Mortgage Loan Borrower or otherwise available for payment on or with respect to
or in connection with the Mortgage Loan or the Mortgaged Property and all
amounts realized as proceeds thereof, whether received in the form of Monthly
Payments, any proceeds from the sale or distribution of any REO Property, the
Balloon Payment, Liquidation Proceeds, proceeds under any guaranty, letter of
credit or other collateral or instrument securing the Mortgage Loan,
Condemnation Proceeds, or Insurance Proceeds (other than proceeds, awards or
settlements to be applied to the restoration or repair of the Mortgaged Property
or released to the Mortgage Loan Borrower in accordance with the terms of the
Mortgage Loan Documents), in each case other than amounts required by the
Mortgage Loan Documents to be continued to be held as reserves or escrows, shall
be distributed by the Servicer in the following order of priority without
duplication (and payments of the amounts so distributed shall be made on the
applicable Remittance Date in accordance with wiring instructions provided by
the applicable party to the Servicer at least two (2) Business Days prior to the
Remittance Date):
(a)    first, to the Servicer in an amount equal to any unreimbursed costs and
expenses paid by the Servicer with respect to the Mortgage Loan pursuant to this
Agreement
(b)    second, to the Senior  Participant in an amount equal to the sum of any
unreimbursed costs and expenses paid by the Senior Participant with respect to
the Mortgage Loan pursuant to this Agreement;


-9-





--------------------------------------------------------------------------------





(c)    third, to the Senior Participant in an amount equal to the accrued and
unpaid interest on the Senior Participation Principal Balance at the Senior
Participation Rate;
(d)    fourth, to the Senior  Participant until the Senior Participation
Principal Balance has been reduced to zero and there are no outstanding
obligations to the Senior Participant;
(e)    fifth, to the Junior Participant in an amount equal to the accrued and
unpaid interest on the Junior Participation Principal Balance at the Junior
Participation Rate;
(f)    sixth, to the Junior Participant until the Junior Participation Principal
Balance has been reduced to zero and there are no outstanding obligations to the
Junior Participant; and
(g)    seventh, if any excess amount is available to be distributed in respect
of the Mortgage Loan, and not otherwise applied in accordance with the foregoing
clauses (a)-(f), any remaining amount shall be paid pro rata to the Senior
Participant and the Junior Participant in accordance with their respective
Percentage Interests.
Section 5.    Administration of the Mortgage Loan.
(a)    Pursuant to this agreement, the Junior Participant agrees and
acknowledges that the Senior Participant has been irrevocably selected to
service the Mortgage Loan and is hereby made the “Servicer” of the Mortgage Loan
pursuant to Section 10.3 of the Mortgage Loan Agreement, for all purposes and
with all rights, delegations and powers as permitted thereunder; provided,
however, that the Senior Participant may utilize a subservicer to perform such
functions. Notwithstanding anything to the contrary herein or therein, but
subject to the provisions of Section 5(d) requiring approval of Major Decisions
by the Junior Participant, this includes an irrevocable power of attorney
coupled with an interest, and its proxy, to execute documents or complete any
necessary actions (including in foreclosure proceedings, to exercise a power of
sale, or with respect to the delivery of a deed in lieu of foreclosure of the
Mortgage or lien on such underlying property) on behalf of the “Lender” under
the Mortgage Loan Agreement and related Mortgage Loan Documents for all purposes
that the Senior Participant or Servicer has hereunder and that the Lender has
under the Mortgage Loan Agreement and related Mortgage Loan Documents. Subject
to this Agreement (including, but subject to, the provisions of Section 5(d)
requiring approval of Major Decisions by the Junior Participant), the Servicer
shall have the sole and exclusive authority with respect to the administration
of, and exercise of rights and remedies with respect to, the Mortgage Loan,
including, without limitation, the sole authority to modify or waive any of the
terms of the Mortgage Loan Documents or consent to any action or failure to act
by the Mortgage Loan Borrower or any other party to the Mortgage Loan Documents,
call or waive any Event of Default, accelerate the Mortgage Loan or institute
any foreclosure action or other remedy and the Junior Participant shall not have
any voting, consent or other rights whatsoever with respect to the
administration of, or exercise of the rights and remedies of the Senior
Participant with respect to, the Mortgage Loan. Subject to this Agreement
(including the provisions of Section 5(d) requiring approval of Major Decisions
by the Junior Participant), the Junior Participant agrees that it shall have no
right to, and hereby presently and irrevocably assigns and conveys to the
Servicer the rights, if any, that the Junior Participant has to, (i) call or
cause the Senior Participant to call an Event of Default under the Mortgage
Loan, or (ii) exercise any remedies with respect to the Mortgage Loan or the
Mortgage


-10-





--------------------------------------------------------------------------------





Loan Borrower, including, without limitation, filing or causing the Senior
Participant to file any bankruptcy petition against the Mortgage Loan Borrower.
The foregoing provisions of this Section 5(a) shall not limit or modify the
rights of the Junior Participant to exercise its rights specifically set forth
under this Agreement.
(b)    The administration of the Mortgage Loan shall be governed by this
Agreement and the Servicing Addendum. Servicing of the Mortgage Loan shall be
carried out by the Servicer pursuant to this Agreement and the Servicing
Addendum. Notwithstanding anything to the contrary contained herein, the Senior
Participant shall cause the Servicer to service and administer the Mortgage
Loan, taking into account the interests of the Senior Participant and the Junior
Participant (it being understood that the interest of the Junior Participant is
a junior participation interest, subject to the terms and conditions of this
Agreement). The foregoing provisions of this Section 5(b) shall not limit or
modify the rights of the Junior Participant to exercise its rights specifically
set forth under this Agreement.
(c)    Notwithstanding anything to the contrary contained herein, in connection
with a Workout of the Mortgage Loan (entered into with the consent of the
Participants that are entitled to consent at the time of such Workout pursuant
to Section 5(d)), if the Mortgage Loan terms are modified such that (i) the
unpaid principal balance of the Mortgage Loan is decreased, (ii) the Interest
Rate or scheduled amortization payments on such Mortgage Loan are reduced,
(iii) payments of interest or principal on such Mortgage Loan are waived,
reduced or deferred or (iv) any other adjustment is made to any of the terms of
the Mortgage Loan, all payments to the Senior Participant pursuant to Section 3
and Section 4, as applicable, shall be made as though such Workout did not
occur, with the payment terms of the Senior Participation remaining the same as
they are on the date hereof, and the Junior Participation shall bear the full
economic effect of all waivers, reductions or deferrals of amounts due on the
Mortgage Loan attributable to such Workout (up to the amount otherwise due on
the Junior Participation). Subject to this Agreement (including the provisions
of Section 5(d) requiring approval of Major Decisions by the Junior
Participant), in the case of any modification or amendment described above, the
Senior Participant, will have the sole authority and ability to revise the
payment provisions set forth in Section 3 and Section 4 above in a manner that
reflects the subordination of the Junior Participation to the Senior
Participation with respect to the loss that is the result of such amendment or
modification, including: (i) the ability to increase the Senior Participation
Percentage Interest and to reduce the Junior Participation Percentage Interest
in a manner that reflects a loss in principal as a result of such amendment or
modification; and (ii) the ability to change the Senior Participation Rate and
the Junior Participation Rate, as applicable, in order to reflect a reduction in
the Interest Rate of the Mortgage Loan, but the Senior Participant shall not be
permitted to change the order of the clauses set forth in Sections 3 and 4
hereof. If on any date where LIBOR is required to be determined by the Servicer,
but the Servicer is unable to determine LIBOR, the Senior Participation Rate and
the Junior Participation Rate will be based on an alternative index and spread
chosen by the Servicer in accordance with the provisions of the Mortgage Loan
Documents, which reflects, as closely as possible, the original economics among
the Participants hereunder.
(d)    Notwithstanding the foregoing, the Servicer shall prior to taking any
action that is a Major Decision, (x) notify in writing the Junior Participant of
any proposal to take any


-11-





--------------------------------------------------------------------------------





such actions and (y) receive the written approval of the Junior Participant;
provided that if the Junior Participant fails to notify the Servicer of its
approval or disapproval of any such proposed action within ten (10) Business
Days (or, if the Mortgage provides for a shorter period for Lender to give
consent, no later than one (1) Business Day prior to the end of such shorter
period) of delivery to the Junior Participant by the Senior Participant of
written notice of such a proposed action, together with all information
reasonably necessary to make an informed decision with respect thereto, such
action by the Servicer (provided that any such notice sent by the Servicer shall
contain a statement in bold faced 12 point type to the effect that failure to
respond within ten (10) Business Days or such shorter period) shall be deemed to
have been approved by the Junior Participant. Notwithstanding the foregoing, the
Servicer may take any action before the expiration of the aforementioned ten
(10) Business Day period (or such shorter period) if (A) the Servicer has
reasonably determined that failure to take such action would violate applicable
law and/or the terms of the Mortgage Loan Documents, and (B) it has delivered
written notice to the Junior Participant at least two (2) Business Days prior to
taking such action (except in cases of emergency, when no prior notice need be
sent, in which event the acting party shall so advise the Junior Participant
with reasonable diligence of the action taken). Upon reasonable request, the
Servicer shall provide the Junior Participant with any information the Servicer
possesses regarding Major Decisions, including, without limitation, its reasons
for determining to take a proposed Major Decision.
Notwithstanding anything contained in this Section 5(d), the Servicer shall not
comply with any advice, consultation or disapproval provided by any Participant,
if such advice, consultation or disapproval would (i) require or cause the
Servicer to violate any applicable law, (ii) require or cause the Servicer to
violate the provisions of this Agreement, (iii)  require or cause the Servicer
to violate the terms of the Mortgage Loan, (iv) expose any Participant or their
affiliates, officers, directors, employees or agents to any claim, suit or
liability, or (v) materially expand the scope of the Servicer’s responsibilities
hereunder.
Section 6.    Payment Procedure.
(a)    The Servicer, in accordance with the priorities set forth in Section 3 or
4, as applicable will deposit or cause to be deposited (i) all amounts allocable
to the Senior Participation to the Collection Account for the Senior
Participation, and (ii) all amounts allocable to the Junior Participation to the
Collection Account for the Junior Participation. The Servicer shall deposit such
amounts to the applicable account no later than the Business Day next following
the date such payment was received by the Servicer from or on behalf of the
Mortgage Loan Borrower.
(b)    If the Servicer determines, or a court of competent jurisdiction orders,
at any time that any amount received or collected in respect of the Senior
Participation or the Junior Participation must, pursuant to any insolvency
bankruptcy, fraudulent conveyance, preference or similar law, be returned to the
Mortgage Loan Borrower or paid to the Senior Participant, the Junior Participant
or the Servicer or paid to any other Person, then, notwithstanding any other
provision of this Agreement, the Servicer shall not be required to distribute
any portion thereof to such Junior Participant or the Senior Participant, as
applicable, and the Junior Participant will promptly on demand by the Servicer
repay to the Servicer any portion thereof that the Servicer shall have
theretofore distributed to the Junior Participant together with interest thereon
at such rate, if any,


-12-





--------------------------------------------------------------------------------





as the Servicer shall have been required to pay to any Mortgage Loan Borrower,
the Senior Participant, the Servicer or such other Person with respect thereto
all in accordance with such applicable law.
(c)    If, for any reason, the Servicer makes any payment to the Junior
Participant before the Senior Participant has received the corresponding
payment, and the Servicer is not returned the corresponding payment within five
(5) Business Days of its payment to the Junior Participant, the Junior
Participant will, at the request of the Senior Participant, promptly return that
payment to the Senior Participant.
(d)    The Senior Participant and the Junior Participant each agree that if at
any time it shall receive from any sources whatsoever any payment on account of
the Mortgage Loan in excess of its distributable share thereof, it will promptly
remit such excess to the Senior Participant or the Junior Participant, as
applicable, subject to this Agreement. The Senior Participant shall have the
right to offset any amounts due hereunder to the Senior Participant from the
Junior Participant with respect to the Mortgage Loan against any future payments
due to the Junior Participant under the Mortgage Loan; provided that the
obligations of the Senior Participant and the Junior Participant under this
Section 6 are separate and distinct obligations from one another and in no event
shall the Senior Participant enforce the obligations of the Senior Participant
against the Junior Participant or the obligations of the Junior Participant
against the Senior Participant. The obligations of the Senior Participant and
the Junior Participant under this Section 6 constitute absolute, unconditional
and continuing obligations.
Section 7.    Limitation on Liability of the Participants. The Senior
Participant (including the Servicer) shall have no liability to the Junior
Participant with respect to the Junior Participation, except with respect to
losses actually incurred due to the gross negligence, willful misconduct or
breach of this Agreement on the part of the Senior Participant or the Servicer,
as applicable. The Junior Participant shall have no liability to the Senior
Participant with respect to the Senior Participation except with respect to
losses actually suffered due to the gross negligence, willful misconduct or
breach of this Agreement on the part of the Junior Participant.
The Junior Participant acknowledges that the Senior Participant (including the
Servicer) may exercise, or omit to exercise, any rights that the Senior
Participant or Servicer has in this Agreement in a manner that may be adverse to
the interests of the Junior Participant and that the Senior Participant
(including the Servicer) shall have no liability whatsoever to the Junior
Participant in connection with the Senior Participant’s or Servicer’s rights or
any omission by the Senior Participant or Servicer to exercise such rights other
than as described above.
Section 8.    Bankruptcy. Subject to Section 5(d), the Junior Participant hereby
covenants and agrees that only the Senior Participant (or the Servicer on its
behalf) has the right to institute, file, commence, acquiesce, petition under
Bankruptcy Code Section 303 or otherwise, or join any Person in any such
petition or otherwise invoke or cause any other Person to invoke an Insolvency
Proceeding with respect to or against the Mortgage Loan Borrower or seek to
appoint a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official with respect to the Mortgage Loan Borrower or all or any
part of its property or assets or ordering the winding-up or liquidation of the
affairs of the Mortgage Loan Borrower. The Junior Participant further agrees


-13-





--------------------------------------------------------------------------------





that only the Senior Participant (or the Servicer on its behalf), as creditor,
can make any election, give any consent, commence any action or file any motion,
claim, obligation, notice or application or take any other action in any case by
or against the Mortgage Loan Borrower under the Bankruptcy Code or in any other
Insolvency Proceeding. The Junior Participant hereby appoints the Senior
Participant (or the Servicer on its behalf) as its agent, and grants to the
Senior Participant (or the Servicer on its behalf) an irrevocable power of
attorney coupled with an interest, and its proxy, for the purpose of exercising
any and all rights and taking any and all actions available to the Junior
Participant in connection with any case by or against the Mortgage Loan Borrower
under the Bankruptcy Code or in any other Insolvency Proceeding, including,
without limitation, the right to file and/or prosecute any claim, vote to accept
or reject a plan, make any election under Section 1111(b) of the Bankruptcy Code
with respect to the Mortgage Loan, and file a motion to modify, lift or
terminate the automatic stay with respect to the Mortgage Loan. The Junior
Participant, in its capacity as such, hereby agrees that, upon the request of
the Senior Participant (or the Servicer on its behalf), the Junior Participant
shall execute, acknowledge and deliver to the Senior Participant (or the
Servicer on its behalf) all and every such further deeds, conveyances and
instruments as the Senior Participant (or the Servicer on its behalf) may
reasonably request for the better assuring and evidencing of the foregoing
appointment and grant.
Section 9.    Representations of Initial Senior Participant. The Initial Senior
Participant represents, and it is specifically understood and agreed, that it is
acquiring its Senior Participation for its own account in the ordinary course of
its business and the Junior Participant shall otherwise have no liability or
responsibility to the Initial Senior Participant except as expressly provided
herein or for actions that are taken or omitted to be taken by the Junior
Participant that constitute gross negligence or willful misconduct or that
constitute a breach of this Agreement. The Initial Senior Participant represents
and warrants that the execution, delivery and performance of this Agreement is
within its limited liability company powers, has been duly authorized by all
necessary limited liability company action, and does not contravene its
certificate of formation or limited liability company operating agreement or any
law or any contractual restriction binding upon the Initial Senior Participant,
except for such contraventions that in the aggregate would not materially and
adversely affect its performance under this Agreement, and that this Agreement
is the legal, valid and binding obligation of the Initial Senior Participant
enforceable against the Initial Senior Participant in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
and except that the enforcement of rights with respect to indemnification and
contribution obligations may be limited by applicable law. The Initial Senior
Participant represents and warrants that it is duly organized, validly existing,
in good standing, and in possession of all licenses and authorizations
materially necessary to carry on its business, except where failure to be in
good standing or possess such licenses and authorizations would not materially
and adversely affect its performance under this Agreement. The Initial Senior
Participant represents and warrants that (a) this Agreement has been duly
executed and delivered by the Initial Senior Participant, (b) to the Initial
Senior Participant’s actual knowledge, all consents, approvals, authorizations,
orders or filings of or with any court or governmental agency or body, if any,
required for the execution, delivery and performance of this Agreement by the
Initial Senior Participant have been obtained or made and (c) to the Initial
Senior Participant’s actual


-14-





--------------------------------------------------------------------------------





knowledge, there is no pending action, suit or proceeding, arbitration or
governmental investigation against the Initial Senior Participant, in each case
an adverse final determination of which would materially and adversely affect
its performance under this Agreement.
Section 10.    Representations of the Initial Junior Participant.
The Initial Junior Participant represents and warrants that the execution,
delivery and performance of this Agreement is within its limited liability
company powers, has been duly authorized by all necessary limited liability
company action, and does not contravene the Initial Junior Participant’s
certificate of formation or limited liability company operating agreement or any
law or material contractual restriction binding upon the Initial Junior
Participant, except for such contraventions that in the aggregate would not
materially and adversely affect its performance under this Agreement, and that
this Agreement is the legal, valid and binding obligation of the Initial Junior
Participant enforceable against the Initial Junior Participant in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and except that the enforcement of rights with respect to
indemnification and contribution obligations may be limited by applicable law.
The Initial Junior Participant represents and warrants that it is duly
organized, validly existing, in good standing, and in possession of all licenses
and authorizations materially necessary to carry on its business, except where
failure to be in good standing or possess such licenses and authorizations would
not materially and adversely affect its performance under this Agreement. The
Initial Junior Participant represents and warrants that (a) this Agreement has
been duly executed and delivered by the Initial Junior Participant, (b) to the
Initial Junior Participant’s actual knowledge, all consents, approvals,
authorizations, orders or filings of or with any court or governmental agency or
body, if any, required for the execution, delivery and performance of this
Agreement by the Initial Junior Participant have been obtained or made and
(c) to the Initial Junior Participant’s actual knowledge, there is no pending
action, suit or proceeding, arbitration or governmental investigation against
the Initial Junior Participant, in each case an adverse final determination of
which would materially and adversely affect its performance under this
Agreement. Schedule I hereto represents a true, correct and complete list of all
material Mortgage Loan Documents delivered in connection with the Mortgage Loan.
True counterpart originals of the Mortgage Loan Documents have been provided by
the Initial Junior Participant to the Initial Senior Participant. The Initial
Junior Participant currently owns the Mortgage Loan Documents and the related
rights therein, and the Mortgage Loan Documents and related rights therein are
not, and have not been, pledged, nor assigned, to another party and are not
otherwise encumbered. The Mortgage Loan Documents have not been amended,
modified, supplemented, or restated, except as set forth on Schedule I hereto,
and that, to the Initial Junior Participant’s knowledge, there currently exists
no default under any of the Mortgage Loan Documents.
The Junior Participant acknowledges that the Senior Participant and Servicer do
not owe the Junior Participant any fiduciary duty with respect to any action
taken under the Mortgage Loan Documents and, subject to Section 5(d), need not
consult with the Junior Participant with respect to any action taken by the
Senior Participant or the Servicer in connection with the Mortgage Loan.


-15-





--------------------------------------------------------------------------------





The Junior Participant expressly and irrevocably waives for itself and any
Person claiming through or under the Junior Participant any and all rights that
it may have under Section 1315 of the New York Real Property Actions and
Proceedings Law or the provisions of any similar law which purports to give a
junior loan participant the right to initiate any loan enforcement or
foreclosure proceedings.
Section 11.    Independent Analysis of the Senior Participant. The Senior
Participant acknowledges that it has, independently and without reliance upon
the Initial Junior Participant, except with respect to the representations and
warranties provided by the Initial Junior Participant herein, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to purchase the Senior Participation and the Senior
Participant accepts responsibility therefor. The Senior Participant hereby
acknowledges that, other than the representations and warranties provided
herein, the Junior Participant has made no representations or warranties with
respect to the Mortgage Loan, and that, subject to such representations and
warranties as provided by the Junior Participant herein, the Junior Participant
shall have no responsibility for (i) the collectability of the Mortgage Loan,
(ii) the validity, enforceability or legal effect of any of the Mortgage Loan
Documents or the title insurance policy or policies or any survey furnished or
to be furnished to the Junior Participant in connection with the origination of
the Mortgage Loan, (iii) the validity, sufficiency or effectiveness of the lien
created or to be created by the Mortgage Loan Documents, or (iv) the financial
condition of the Mortgage Loan Borrower. The Senior Participant assumes all risk
of loss in connection with the Senior Participation except as specifically set
forth herein.
Section 12.    No Creation of a Partnership or Exclusive Purchase Right. Nothing
contained in this Agreement, and no action taken pursuant hereto, shall be
deemed to constitute the relationship created hereby among any of the
Participants as a partnership, association, joint venture or other entity. The
Senior Participant shall have no obligation whatsoever to offer to the Junior
Participant the opportunity to purchase a participation interest in any future
loans originated by the Senior Participant or its Affiliates and if the Senior
Participant chooses to offer to the Junior Participant the opportunity to
purchase a participation interest in any future mortgage loans originated by the
Senior Participant or its affiliates, such offer shall be at such purchase price
and interest rate as such Senior Participant chooses, in its sole and absolute
discretion. The Junior Participant shall not have any obligation whatsoever to
purchase from the Senior Participant a participation interest in any future
loans originated by the Senior Participant or its Affiliates.
Section 13.    Not a Security. The Senior Participation and the Junior
Participation shall not be deemed to be a security within the meaning of the
Securities Act or the Securities Exchange Act of 1934, as amended.
Section 14.    Other Business Activities of the Participants. Each Participant
acknowledges that the Participants or their Affiliates may make loans or
otherwise extend credit to, and generally engage in any kind of business with,
the Mortgage Loan Borrower or any Affiliate thereof, any entity that is a holder
of debt secured by direct or indirect ownership interests in the Mortgage
Loan Borrower or any entity that is a holder of a preferred equity interest in
the Mortgage Loan Borrower (each, a “Mortgage Loan Borrower Related Party”), and
receive payments on such


-16-





--------------------------------------------------------------------------------





other loans or extensions of credit to Mortgage Loan Borrower Related Parties
and otherwise act with respect thereto freely and without accountability in the
same manner as if this Agreement and the transactions contemplated hereby were
not in effect. Notwithstanding the foregoing, a Person’s ownership of a
mezzanine loan with respect to the Mortgage Loan Borrower or its Affiliates
shall not make such Person a “Mortgage Loan Borrower Related Party,” until such
Person has exercised and consummated its right to foreclose thereunder in
accordance with the terms of any applicable intercreditor agreement.
Section 15.    Sale of the Junior Participation and the Senior Participation.
(a)    The Junior Participant agrees that it will not sell, assign, transfer,
pledge, syndicate, hypothecate, contribute, encumber or otherwise dispose of all
or any portion of the Junior Participation (a “Transfer”) without the Senior
Participant’s prior written consent, which consent shall be in the Senior
Participant’s sole and absolute discretion. If the Junior Participation is held
by more than one Junior Participant at any time, the holders of a majority of
the Junior Participation Principal Balance of the Junior Participation shall
immediately appoint a representative to exercise all rights of the Junior
Participation hereunder. The Junior Participant agrees it will pay the expenses
of the Senior Participant (including all expenses of the Servicer) in connection
with any such Transfer.
(b)    All Transfers under Section 15(a) shall be made upon at least ten (10)
days’ prior written notice to the Senior Participant, and each transferee shall
(i) execute an assignment and assumption agreement whereby such transferee
assumes all or a ratable portion, as the case may be, of the obligations of the
Junior Participant hereunder with respect to the Junior Participation from and
after the date of such assignment and (ii) agree in writing to be bound by this
Agreement. Upon the consummation of a Transfer of all or any portion of the
Junior Participation in accordance with this Agreement, the transferring Person
shall be released from all liability arising under this Agreement with respect
to the Junior Participation (or the portion thereof that was the subject of such
Transfer), for the period after the effective date of such Transfer. In
connection with any such permitted transfer of a portion of the Junior
Participation and for all purposes of this Agreement, the Senior Participant
need only recognize the majority holder of the Junior Participation (or, if so
appointed, a representative pursuant to the terms of clause (a) above) for
purposes of notices, consents and other communications between the Senior
Participant and such majority holder of the Junior Participation (or, if so
appointed, a representative pursuant to the terms of clause (a) above) shall be
the only Person authorized hereunder to exercise any rights of the Junior
Participant under this Agreement; provided, however, that the majority holder of
the Junior Participation (or, if so appointed, a representative pursuant to the
terms of clause (a) above) may from time to time designate any other Person as
an additional party entitled to receive notices, consents and other
communications and/or to exercise rights on behalf of the Junior Participant
hereunder by delivering written notice thereof to the Senior Participant, and,
from and after delivery of such notice, such designee shall be so authorized
hereunder and shall be the only party entitled to receive such notices, consents
and such other communications and/or to exercise such rights.
(c)    The Senior Participant shall have the right to Transfer all or any
portion of its Senior Participation to any Person without the prior consent of
Junior Participant; provided,


-17-





--------------------------------------------------------------------------------





however, that following any Transfer of the Senior Participation, the Mortgage
Loan continues to be serviced in its entirety pursuant to the terms herein by a
servicer unaffiliated with the Mortgage Loan Borrower; and further provided,
that any Person to whom the Senior Participation is transferred (i) agrees to
assume the obligations and agreements of the Senior Participant pursuant to
Section 33 and (ii) demonstrates to the reasonable satisfaction of the Junior
Participant that such Person has the ability to fund the Additional Loan;
provided that any Affiliate of the Senior Participant is deemed to have
sufficient ability for purposes of this clause (ii).
Section 16.    Registration of Transfer. In connection with any Transfer of a
Participation Interest, a transferee shall execute an assignment and assumption
agreement whereby such transferee assumes all of the obligations of the
applicable Participant hereunder with respect to such Participation Interest
thereafter accruing and agrees to be bound by the terms of this Agreement,
including the restriction on Transfers set forth in Section 15, from and after
the date of such assignment. No transfer of a Participation may be made unless
it is registered on the Participation Register, and the Servicer shall not
recognize any attempted or purported transfer of any Participation in violation
of the provisions of Section 15 and this Section 16. Any such purported transfer
shall be absolutely null and void and shall vest no rights in the purported
transferee. Each Participant desiring to effect such transfer shall, and does
hereby agree to, indemnify the Servicer and any other Participant against any
liability that may result if the transfer is not made in accordance with the
provisions of this Agreement.
Section 17.    Registration of the Senior Participation and the Junior
Participation.
(a)    The Servicer shall keep, or cause to be kept, at the Servicer’s offices
books (the “Participation Register”) for the registration and transfer of the
Participations. The Servicer shall serve as the initial participation registrar
and the Servicer hereby accepts such appointment. The names and addresses of the
holders of the Participations and the names and addresses of any transferee of
any Participation of which the Servicer has received notice, in the form of a
copy of the assignment and assumption agreement referred to in Section 16, and
which Transfer was not made in violation of Section 15, shall be registered in
the Participation Register. The Person in whose name a Participation is so
registered shall be deemed and treated as the sole owner and holder thereof for
all purposes of this Agreement, except in the case of the Initial Senior
Participant and the Initial Junior Participant who may hold their participations
through a nominee. Upon request of a Participant, the Servicer shall provide
such party with the names and addresses of the Participants.
(b)    If a Senior Participant or the Junior Participant effects a Transfer in
accordance with Sections 15 and 16, at the written request of the Senior
Participant or the Junior Participant, as applicable (or any transferee of all
or any portion of the Senior Participation or the Junior Participation, as
applicable), the Servicer, within ten (10) Business Days after such Senior
Participant’s or the Junior Participant’s written request therefor, shall issue
to such Senior Participant or the Junior Participant, as applicable, and to such
transferee(s) one (1) or more participation certificates (each, in substantially
the form annexed hereto as Exhibit C), reflecting the ownership interest of such
Persons in such Senior Participation or the Junior Participation, as applicable.
If the Senior Participant or the Junior Participant is identified on the
Participation Register as the


-18-





--------------------------------------------------------------------------------





holder of any of a Senior Participation or the Junior Participation, as
applicable, at the written request of the Senior Participant or the Junior
Participant, as applicable, the Servicer, within ten (10) Business Days after
such Senior Participant’s or the Junior Participant’s written request therefor,
shall also provide replacement participation certificates for any lost
participation certificate. The applicable Participant requesting such
participation certificate(s) shall reimburse the Servicer for the Servicer’s
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by the Servicer in connection with the terms of
this Section 17(b).
Section 18.    Statement of Intent. The Servicer and each Participant intend
that the Participations be classified and maintained as a grantor trust under
subpart E, part I of subchapter J of chapter 1 of the Code that is a fixed
investment trust within the meaning of Treasury Regulation § 301.7701-4(c), and
the parties will not take any action inconsistent with such classification. It
is neither the purpose nor the intent of this Agreement to create a partnership,
joint venture, “taxable mortgage pool” or association taxable as a corporation
among the parties.
Section 19.    No Pledge. This Agreement shall not be deemed to represent a
pledge of any interest in any Mortgage Loan by (i) the Senior Participant to the
Junior Participant or (ii) the Junior Participant to the Senior Participant.
Except as otherwise provided in this Agreement, the Junior Participant shall not
have any interest in any property taken as security for any Mortgage Loan (other
than to be the named party of record thereon); provided, however, that if any
such property or the proceeds of any sale, lease or other disposition thereof
shall be received, then the Junior Participant shall be entitled to receive its
share of such application in accordance with the terms of this Agreement.
Section 20.    Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
Section 21.    Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
(b)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR


-19-





--------------------------------------------------------------------------------





PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
(c)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH A PARTY HEREIN SHALL HAVE BEEN
NOTIFIED; AND
(d)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
Section 22.    Modifications. This Agreement shall not be modified, cancelled or
terminated except by an instrument in writing signed by the parties hereto.
Section 23.    Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns. Except as provided herein, none of the
provisions of this Agreement shall be for the benefit of or enforceable by any
Person not a party hereto. Subject to Section 15, each Participant may assign or
delegate its rights or obligations under this Agreement. Upon any such
assignment, the assignee shall be entitled to all rights and benefits of the
Senior Participant or the Junior Participant, as applicable, hereunder,
including, without limitation, the right to make further assignments and grant
additional participations (in each case subject to Section 15).
Section 24.    Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart of this
Agreement.
Section 25.    Captions. The titles and headings of the paragraphs of this
Agreement have been inserted for convenience of reference only and are not
intended to summarize or otherwise describe the subject matter of the paragraphs
and shall not be given any consideration in the construction of this Agreement.
Section 26.    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable laws, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 27.    Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter contained in this
Agreement and supersedes all prior agreements, understandings and negotiations
between the parties.


-20-





--------------------------------------------------------------------------------





Section 28.    Withholding Taxes.
(a)    If the Servicer, Senior Participant or the Mortgage Loan Borrower shall
be required by law to deduct and withhold Taxes from interest, fees or other
amounts payable to the Junior Participant with respect to the Mortgage Loan as a
result of the Junior Participant constituting a Non-Exempt Person, the Servicer
or the Senior Participant, as applicable, shall be entitled to do so with
respect to the Junior Participant’s interest in such payment (all withheld
amounts being deemed paid to the Junior Participant); provided that the Servicer
or the Senior Participant, as applicable, shall furnish such Junior Participant
with a statement setting forth the amount of Taxes withheld, the applicable rate
and other information which may reasonably be requested for purposes of
assisting such Junior Participant to seek any allowable credits or deductions
for the Taxes so withheld in each jurisdiction in which the Junior Participant
is subject to tax.
(b)    The Junior Participant shall and hereby agrees to indemnify the Senior
Participant and the Servicer against, and hold the Senior Participant and the
Servicer harmless from and against, any Taxes, interest, penalties and
attorneys’ fees and disbursements arising or resulting from any failure of the
Senior Participant or the Servicer to withhold Taxes from payment made to the
Junior Participant in reliance upon any representation, certificate, statement,
document or instrument made or provided by the Junior Participant to the Senior
Participant or the Servicer in connection with the obligation of the Senior
Participant or the Servicer to withhold Taxes from payments made to the Junior
Participant, it being expressly understood and agreed that (i) the Senior
Participant and the Servicer shall be absolutely and unconditionally entitled to
accept any such representation, certificate, statement, document or instrument
as being true and correct in all respects and to fully rely thereon without any
obligation or responsibility to investigate or to make any inquiries with
respect to the accuracy, veracity, correctness or validity of the same and (ii)
the Junior Participant shall, upon request of the Senior Participant or the
Servicer and at its sole cost and expense, defend any claim or action relating
to the foregoing indemnification using counsel selected by the Senior
Participant or the Servicer, as applicable.
(c)    The Junior Participant represents to the Senior Participant and the
Servicer (for the benefit of the Mortgage Loan Borrower) that it is not a
Non-Exempt Person and that none of the Senior Participant, the Servicer or the
Mortgage Loan Borrower is obligated under applicable law to withhold Taxes on
sums paid to it with respect to the Mortgage Loan or otherwise pursuant to this
Agreement. Contemporaneously with the execution of this Agreement and from time
to time as necessary during the term of this Agreement, the Junior Participant
shall deliver to the Senior Participant and the Servicer, as applicable,
evidence satisfactory to the Senior Participant and/or the Servicer
substantiating that the Junior Participant is not a Non-Exempt Person and that
the Senior Participant and the Servicer are not obligated under applicable law
to withhold Taxes on sums paid to it with respect to the Mortgage Loan or
otherwise under this Agreement. Without limiting the effect of the foregoing,
(i) if the Junior Participant is created or organized under the laws of the
United States, any state thereof or the District of Columbia, it shall satisfy
the requirements of the preceding sentence by furnishing to the Senior
Participant or the Servicer, as applicable, an Internal Revenue Service Form W-9
and (ii) if the Junior Participant is not created or organized under the laws of
the United States, any state thereof or the District of Columbia, and if the
payment of interest or other amounts by the Mortgage Loan Borrower is treated
for United States income tax purposes


-21-





--------------------------------------------------------------------------------





as derived in whole or part from sources within the United States, the Junior
Participant shall satisfy the requirements of the preceding sentence by
furnishing to the Senior Participant or the Servicer, as applicable, Internal
Revenue Service Form W-8ECI, Form W-8IMY (with appropriate attachments) or Form
W-8BEN, or successor forms, as may be required from time to time, duly executed
by the Junior Participant, as evidence of the Junior Participant’s exemption
from the withholding of United States tax with respect thereto. The Senior
Participant and the Servicer shall not be obligated to make any payment
hereunder to the Junior Participant in respect of its Junior Participation or
otherwise until the Junior Participant shall have furnished to the Senior
Participant the requested forms, certificates, statements or documents.
Section 29.    Custody of Mortgage Loan Documents. Any originals of all of the
Mortgage Loan Documents (other than the Junior Participation) will be (1)
provided promptly to the Servicer after the execution of this Agreement and (2)
held by the Servicer on behalf of the registered holders of the Participations.
The Junior Participant is, and shall continue to be, the mortgagee of record
with respect to the Mortgage Loan.
Section 30.    Notices. All notices required hereunder shall be given by (i)
telephone (confirmed promptly in writing (but not later than the same day for
such notice to be deemed given)) or shall be in writing and personally
delivered, (ii) sent by facsimile transmission (during business hours) if the
sender on the same day sends a confirming copy of such notice by reputable
overnight delivery service (charges prepaid), (iii) reputable overnight delivery
service (charges prepaid) or (iv) certified United States mail, postage prepaid
return receipt requested, and addressed to the respective parties at their
addresses set forth on Exhibit B hereto, or at such other address as any party
shall hereafter inform the other party by written notice given as aforesaid. All
written notices so given shall be deemed effective upon receipt.
Section 31.    Broker. The Junior Participant and the Senior Participant
represent to each other that no broker was responsible for bringing about this
transaction.
Section 32.    Certain Matters Affecting the Servicer.
(a)    The Servicer may request and/or rely upon and shall be protected in
acting or refraining from acting upon, any officer’s certificate or assignment
and assumption agreement delivered to the Servicer pursuant to Section 16;
(b)    The Servicer may consult with counsel and any opinion of counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
opinion of counsel;
(c)    The Servicer shall be under no obligation to institute, conduct or defend
any litigation hereunder or in relation hereto at the request, order or
direction of any of the Participants pursuant to the provisions of this
Agreement, unless it has received indemnity reasonably satisfactory to it;
(d)    The Servicer or any of its directors, officers, employees, Affiliates,
agents or “control” persons within the meaning of the Act, shall not be
personally liable for any action


-22-





--------------------------------------------------------------------------------





taken, suffered or omitted by it in good faith and reasonably believed by the
Servicer to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement;
(e)    The Servicer shall not be bound to make any investigation into the facts
or matters stated in any officer’s certificate or assignment and assumption
agreement delivered to the Servicer pursuant to Section 16; and
(f)    The Servicer may execute any of the powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, but shall
not be relieved of its obligations hereunder.
Section 33.    Junior Participant Acquisition of the Mortgaged Properties;
Senior Participant Commitment.
(a)    Notwithstanding anything to the contrary herein, in the event any of the
Mortgaged Properties become REO Property acquired by the Junior Participant or
an Affiliate (“New Owner”), the Senior Participant agrees to either (at its
election and in its sole and absolute discretion) (i) maintain the existing
Mortgage Loan with the New Owner as the borrower thereunder and extend the final
fully extended maturity date thereunder by an additional two (2) years or (ii)
advance (or to cause one or more of its Affiliates to advance), subject to
satisfaction of to be agreed upon customary closing conditions, a new mortgage
loan to the New Owner under substantially similar terms to the existing Mortgage
Loan, which such loan being in a principal amount equal to the Senior
Participation Principal Balance.
(b)    Notwithstanding anything to the contrary herein, in connection with
either event described in clause (a)(i) or (ii) above occurring, the Senior
Participant commits to provide (or to cause one or more of its Affiliates to
provide) an additional $10,000,000 loan (the “Additional Loan”) to New Owner on
the terms and conditions set forth on Exhibit E hereto.
(c)     If so requested by the Junior Participant, the Senior Participant shall
cooperate in all reasonable respects to effectuate the financing arrangements
contemplated in this Section 33.


[SIGNATURE PAGE FOLLOWS]




-23-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Senior Participant and the Junior Participant
has caused this Agreement to be duly executed as of the day and year first above
written.
CFI HENDON HOLDINGS, LLC
By:  /s/ Mark M. Hedstrom                                  
Name: Mark M. Hedstrom
Title:Vice President
N1 HENDON HOLDINGS, LLC
By: NorthStar Real Estate Income Trust, Inc., its
sole member
By:  /s/ Jenny B. Neslin                                
Name: Jenny B. Neslin
Title: General Counsel and Secretary
ACKNOWLEDGED AND AGREED:
CFI HENDON HOLDINGS, LLC, in its capacity as Servicer
By:  /s/ Mark M. Hedstrom                                  
Name: Mark M. Hedstrom
Title: Vice President













--------------------------------------------------------------------------------






EXHIBIT A

PURCHASE SCHEDULE
A.    Description of Mortgage Loan
Mortgage Loan Borrowers:
Each of the parties set forth on Exhibit A to the Mortgage Loan Agreement
individually and collectively and jointly and severally
Date of the Mortgage Loan, the Mortgage and Note:
April 11, 2014
Initial Principal Amount of Mortgage Loan:
$150,150,000
Purchase Date Mortgage Loan Principal Balance:
$150,150,000
Mortgage Loan Rate:
6.20% plus the greater of (a) LIBOR for any interest period and (b) 0.25%
Location of Mortgaged Properties:
As set forth on Schedule I to the Mortgage Loan Agreement.
Initial Maturity Date:
May 9, 2019
Mortgage Loan Agreement:
Loan Agreement, dated as of April 11, 2014, among each of the parties set forth
on Exhibit A thereto, individually and collectively and jointly and severally,
as borrower, and N1 Hendon Holdings, LLC (as successor in interest to SE Malls
Lender NT-I, LLC), as lender





A-1





--------------------------------------------------------------------------------





B.    Description of Participation Interests
Senior Participation Purchase Date:
January 31, 2018
Senior Participation Purchase Price:
Shall mean the amount that the Initial Senior Participant is required to pay to
the Junior Participant to acquire the Senior Participation on the Senior
Participation Purchase Date, as set forth in a certain signed settlement
statement, dated as of the Senior Participation Purchase Date, among the Initial
Senior Participant and the Initial Junior Participant
Purchase Date Senior Participation Principal Balance:
$65,000,000
Purchase Date Junior Participation Principal Balance:
$85,150,000
Senior Participation Percentage Interest:
43.29%
Junior Participation Percentage Interest:
56.71%
Senior Participation Rate:
6.20% plus the greater of (a) LIBOR for any interest period and (b) 0.25%
Junior Participation Rate:
6.20% plus the greater of (a) LIBOR for any interest period and (b) 0.25%







A-2





--------------------------------------------------------------------------------






EXHIBIT B
Senior Participant and Servicer:


Notice Address:

CFI Hendon Holdings, LLC
515 S. Flower St., 44th Floor
Los Angeles, CA 90071
Attention:  Director, Legal Department 
Email: colonylegal@clns.com
Junior Participant:


Notice Address:

N1 Hendon Holdings, LLC
515 S. Flower St., 44th Floor
Los Angeles, CA 90071
Attention:  Director, Legal Department 
Email: colonylegal@clns.com








B-1



--------------------------------------------------------------------------------






EXHIBIT C

FORM OF PARTICIPATION CERTIFICATE

[SENIOR][JUNIOR] PARTICIPATION CERTIFICATE
[_________]
[___________________] (the “Servicer”) hereby acknowledges
___________________________ [as nominee for] ___________________________
[(“Senior Participant”)] [(“Junior Participant”)], as the holder of a
one-hundred percent (100%) undivided interest in the [Senior] [Junior]
Participation (as defined in that certain Participation Agreement, dated as of
[January] [__], 2018 (as same may be amended, restated, renewed, supplemented or
otherwise modified, the “Participation Agreement”)), among [_____________], as
the Initial Senior Participant, and [__________], as the Initial Junior
Participant, with respect to a Mortgage Loan in the original principal amount of
$150,150,000, evidenced by a certain Note in the original principal amount of
$150,150,000.
Capitalized terms not specifically defined herein shall have the respective
meanings ascribed thereto in the Participation Agreement.
All of the terms, provisions, covenants and conditions of the agreement between
the Servicer and the [Senior] [Junior] Participant regarding the [Senior]
[Junior] Participation are set forth in the Participation Agreement. The terms
of the Participation Agreement are incorporated herein by reference and shall
govern this transaction, including, without limitation, the provisions of
Section 15 of the Participation Agreement, regarding Transfers of the [Senior]
[Junior] Participation or portions thereof. The obligations under the
Participation Agreement are registered obligations and the right, title and
interest of any Participant and its assignees in and to such obligations shall
be transferable only upon notation of such transfer in the register.
The [Senior] [Junior] Participation shall be construed in accordance with the
laws of the State of New York applicable to agreements negotiated, made and to
be performed entirely in said State, and the obligations, rights and remedies of
the holder hereof shall be determined in accordance with such laws.




C-1



--------------------------------------------------------------------------------






________________________________,
as Servicer
By:

Name:
Title:





C-2



--------------------------------------------------------------------------------






EXHIBIT D

SERVICING ADDENDUM
1.    Definitions.    Capitalized terms not otherwise defined in this Servicing
Addendum shall have the meaning ascribed thereto in the Agreement to which this
Servicing Addendum is attached.
“Collection Account” shall have the meaning assigned to such term in Section
4(b) of this Servicing Addendum.
“Costs” shall mean all out-of-pocket costs, fees (not including any servicing
fees of any type), expenses, payments, losses, liabilities, judgments and/or
causes of action reasonably suffered or incurred or paid or to be paid by the
Servicer pursuant to or in connection with the Loan, the Mortgage Loan
Documents, the Mortgaged Property, this Servicing Addendum or otherwise in
connection with the Mortgage Loan (but not including any servicing fees of any
type) and the servicing, administration and/or enforcement pursuant to the terms
of this Servicing Addendum, including, without limitation, reasonable attorneys’
fees and disbursements, real estate taxes and assessments (and other similar
taxes affecting the Mortgaged Property or any portion thereof), insurance
premiums and other protective advances as more particularly provided in the
Mortgage Loan Documents, except for those resulting from the Servicer’s gross
negligence or willful misconduct; provided, however, that neither (a) the
Servicer’s out-of-pocket costs and expenses relating to the origination of the
Loan nor (b) the Servicer’s day-to-day customary and usual, ordinary costs of
servicing and administration shall constitute Costs hereunder.
“Defaulted Loan” shall mean a Mortgage Loan with an ongoing Event of Default.
“Final Recovery Determination” shall mean a determination by the Servicer that
the Mortgage Loan is a Defaulted Loan and that there has been a recovery of all
insurance proceeds, liquidation proceeds and other payments or recoveries that
the Servicer has determined will be ultimately recoverable.
“Interest Accrual Period” shall mean the term “Interest Period” as defined in
the Mortgage Loan Agreement
“Prime Rate” shall mean the “Prime Rate” in effect from time to time (as
published in the “Money Rates” section of The Wall Street Journal or, if such
section or publication no longer is available, such other publication as
determined by Senior Participant in its reasonable discretion).
“Realized Loss” shall mean, with respect to a Defaulted Loan: (a) if a Final
Recovery Determination has been made, an amount (not less than zero) equal to
(i) (A) the unpaid principal balance of the Mortgage Loan as of the commencement
of the Interest Accrual Period in which the Final Recovery Determination was
made, plus (B) without taking into account the amount described in subclause
(a)(ii) of this definition, all accrued but unpaid interest on the Mortgage Loan
at the related interest rate through the end of the Interest Accrual Period in
which the Final Recovery Determination was made (exclusive of any portion
thereof that constitutes Default Interest in excess


D-1





--------------------------------------------------------------------------------





of the mortgage rate, Prepayment Premiums or late payment charges or exit fees),
plus (C) any related unreimbursed servicing advances through the end of the
Interest Accrual Period in which the Final Recovery Determination was made and
any interest on such servicing advances and any interest on any principal and
interest advances with respect to the Senior Participation, minus (ii) all
payments and proceeds, if any, received with respect to such Mortgage Loan; (b)
if any portion of the principal or previously accrued interest (other than
Default Interest in excess of the mortgage rate, Prepayment Premiums, late
payment charges or exit fees) payable thereunder was canceled in connection with
a bankruptcy or similar proceeding involving the Mortgage Loan Borrower or a
modification, waiver or amendment of the Mortgage Loan granted or agreed to by
the Servicer in accordance with this Servicing Addendum, the amount of such
principal and/or interest so canceled; and (c) if the interest rate relating to
the Mortgage Loan has been permanently reduced and not recaptured for any period
in connection with a bankruptcy or similar proceeding involving the Mortgage
Loan Borrower or a modification, waiver or amendment of the Defaulted Loan
granted or agreed to by the Servicer in accordance with this Servicing Addendum,
the amount of the consequent reduction in the interest portion of each
successive periodic payment due thereon. Each Realized Loss shall be deemed to
have been incurred on the Remittance Date for each affected periodic payment.
“REO Property” shall mean a Property to which title has been acquired on behalf
of the Senior Participant and the Junior Participant through foreclosure,
delivery of a deed in lieu of foreclosure or otherwise.
2.    Administration of the Loan Generally.
(a)    The Servicer shall administer the Mortgage Loan in a manner consistent
with the terms of this Servicing Addendum, the Mortgage Loan Documents and
applicable law. The Servicer shall distribute to each Participant, in accordance
with the payment terms of the Agreement, all payments due to such Participant
with respect to its Participation, to the extent that funds received in respect
of the Mortgage Loan are allocated to amounts due with respect to such
Participation; provided, however, that prior to calculating any amount of
interest, principal or other amounts due on such date to any party hereto, the
Servicer shall allocate any Realized Loss with respect to the Mortgage Loan,
first, to reduce the Junior Participation Principal Balance (not below zero),
and, thereafter, to reduce the Senior Participation Principal Balance (not below
zero).
(b)    (i)    In servicing and administering of the Mortgage Loan, the Servicer
shall perform and discharge the following duties:
(A)    The Servicer shall use reasonable efforts to determine whether the
Mortgage Loan Borrower is complying with the requirements of the Mortgage within
the time frames set forth in this Servicing Addendum. The Servicer shall report
to each Participant any non-compliance as promptly as reasonably practicable.
(B)    The Servicer shall use reasonable efforts to determine whether the
Mortgage Loan Borrower is complying with the requirements of the Mortgage
regarding maintenance of existence. The Servicer shall


D-2





--------------------------------------------------------------------------------





report to each Participant any non-compliance as promptly as reasonably
practicable.
(C)    In connection with any proposed contractual extension of the maturity
date pursuant to the terms and conditions of the Mortgage Loan Documents, the
Servicer shall use reasonable efforts to determine whether the Mortgage Loan
Borrower satisfies all the requisite conditions precedent to any such extension
and shall promptly report to each Participant in writing whether such conditions
have been satisfied and include all reasonable supporting calculations and
assumptions, as applicable.
(D)    The Servicer shall determine LIBOR to be utilized in the calculation of
the applicable interest rate under the Note and deliver to the Mortgage Loan
Borrower a notification with respect thereto in accordance with the terms of the
Note and/or Mortgage Loan Documents. Such notice shall also set forth all
amounts, including reserve amounts, due with respect to the Note and Mortgage
Loan Documents for each applicable Remittance Date.
(E)    The Servicer shall use reasonable efforts to review the operating
statements, financial statements and budgets delivered by the Mortgage Loan
Borrower pursuant to the Mortgage as promptly as reasonably practicable and will
promptly advise Participants in writing of any material adverse change from
prior statements or budgets or any apparent violation of the provisions of the
Mortgage shown by the information set forth on the statements and budgets.
(F)    The Servicer shall deliver to each Participant a statement on or before
each remittance date under this Servicing Addendum reflecting the Servicer’s
calculation of the payment due to each Participant under the terms of the
Mortgage Loan Documents.
(G)    The Servicer shall keep and maintain accounting records reasonably
acceptable to each of the Participants, upon which shall be recorded all amounts
payable to each Participant pursuant to the terms of the Mortgage Loan
Documents. Such accounting records shall at all times reflect the current and
correct outstanding principal balance of the Note, the Senior Participation and
the Junior Participation. In addition, the Servicer shall keep, and furnish
copies thereof to each Participant upon request, records setting forth the
interest rate payable on the Senior Participation Principal Balance and the
Junior Participation Principal Balance, as the case may be, during each Interest
Accrual Period relating to the Mortgage Loan and the calculation of the amount
of interest (and, if applicable, principal) payable to each Participant during
such Interest Accrual Period.


D-3





--------------------------------------------------------------------------------





(H)    The Servicer shall keep and maintain records, and shall keep all filings
current, with respect to any UCC financing statements filed in connection with
the Mortgage Loan.
(I)    The Senior Participant and the Junior Participant acknowledge and agree
that the Servicer shall direct the applicable bank to disburse funds from the
Collection Account pursuant to this Servicing Addendum and/or Agreement and/or
the Mortgage Loan Documents.
(J)    The Servicer shall provide each Participant with copies of any and all
written notices, reports or statements the Servicer receives from the Mortgage
Loan Borrower.
(ii)    (c)    The Servicer shall dispose of any REO Property utilizing
reasonable best efforts to maximize the proceeds of such disposal to the Senior
Participant and the Junior Participant (in the best interests of the Senior
Participant and the Junior Participant taking into account that the Junior
Participation is subordinate to the Senior Participation), if and when the
Servicer determines that such disposal would be in the best economic interest of
the Senior Participant and the Junior Participant. The Servicer shall manage,
conserve, protect and operate each REO Property for the Senior Participant and
the Junior Participant solely for the purpose of its prompt disposition and
sale.
(A)    If title to the Mortgaged Property is acquired for the benefit of the
Senior Participant and the Junior Participant in foreclosure, by deed in lieu of
foreclosure or upon abandonment or reclamation from bankruptcy, the deed or
certificate of sale shall be taken in the name of the Servicer (or if approved
by the Senior Participant, the Junior Participant) or its nominee on behalf of
the Senior Participant and the Junior Participant. The Servicer, on behalf of
the Senior Participant and the Junior Participant, shall dispose of any REO
Property utilizing reasonable best efforts to maximize the proceeds of such
disposal to the Senior Participant and the Junior Participant (as a collective
whole) if and when the Servicer determines that such disposal would be in the
best economic interest of the Senior Participant and the Junior Participant. The
Servicer shall manage, conserve, protect and operate each REO Property for the
Senior Participant and the Junior Participant solely for the purpose of its
prompt disposition and sale.
(B)    The Servicer shall have full power and authority, subject only to the
specific requirements and prohibitions of this Servicing Addendum and Agreement,
to do any and all things in connection with any REO Property as are consistent
with the terms of this Servicing Addendum, all on such terms and for such period
as the Servicer deems to be in the best interests of the Senior Participant and
the Junior Participant and, in connection therewith, the Servicer shall only
agree to the payment of management fees that are consistent with general market
standards or to terms


D-4





--------------------------------------------------------------------------------





that are more favorable to the Seniors Participant and the Junior Participant.
The Servicer shall segregate and hold all revenues received by it with respect
to any REO Property separate and apart from its own funds and general assets and
shall establish and maintain with respect to any REO Property a segregated
custodial account (each, an “REO Account”). The Servicer shall deposit or cause
to be deposited in the REO Account within one (1) Business Day after receipt all
revenues received by it with respect to any REO Property (“REO Proceeds”), and
shall withdraw therefrom funds necessary for the proper operation, management
and maintenance of such REO Property and for other Costs with respect to such
REO Property, including:
(1)    all insurance premiums due and payable in respect of any REO Property;
(2)    all real estate taxes and assessments in respect of any REO Property that
may result in the imposition of a lien thereon; and
(3)    all costs and expenses reasonable and necessary to protect, maintain,
manage, operate, repair and restore any REO Property.
(C)    The Servicer shall contract with an independent contractor, the fees and
expenses of which shall be an expense of the Senior Participant and the Junior
Participant and payable out of REO Proceeds, for the operation and management of
any REO Property, within forty-five (45) days after the Senior Participant’s and
the Junior Participant’s acquisition thereof (unless the Senior Participant and
the Junior Participant approve otherwise); provided that:
(1)    the terms and conditions of any such contract shall be reasonable and
consistent with the terms of this Servicing Addendum and customary for the area
and type of property and shall not be inconsistent herewith;
(2)    any such contract shall require, or shall be administered to require,
that the independent contractor pay all costs and expenses incurred in
connection with the operation and management of such REO Property, including,
without limitation, those listed above, and remit all related revenues (net of
such costs and expenses) to the Servicer as soon as practicable, but in no event
later than thirty days following the receipt thereof by such independent
contractor;
(3)    none of the provisions of this subsection (D) relating to any such
contract or to actions taken through any such


D-5





--------------------------------------------------------------------------------





independent contractor shall be deemed to relieve the Servicer of any of its
duties and obligations to the Senior Participant and the Junior Participant with
respect to the operation and management of any such REO Property; and
(4)    the Servicer shall be obligated with respect thereto to the same extent
as if it alone were performing all duties and obligations in connection with the
operation and management of such REO Property.
(D)    The Servicer shall be entitled to enter into any agreement with any
independent contractor performing services for it related to its duties and
obligations under this Servicing Addendum for indemnification of such party by
such independent contractor, and nothing in this Servicing Addendum shall be
deemed to limit or modify such indemnification. When and as necessary, the
Servicer shall send to the Senior Participant and the Junior Participant a
statement prepared by the Servicer setting forth the amount of net income or net
loss, as determined for federal income tax purposes, resulting from the
operation and management of a trade or business on, the furnishing or rendering
of a non-customary service to the tenants of, or the receipt of any other amount
not constituting rents in respect of, any REO Property.
(E)    With respect to the REO Property which the Servicer has determined to
sell, the Servicer shall deliver to the Senior Participant and the Junior
Participant an officers’ certificate to the effect that the Servicer has
determined to sell such REO Property in accordance with this subsection (F). The
Servicer may then offer to sell to any Person the REO Property (and shall on a
monthly basis advise the Senior Participant and the Junior Participant in
writing of the status of such REO Property) or, subject to the following
sentence, purchase any such REO Property (in each case in an amount equal to the
outstanding principal balance of the Mortgage Loan plus accrued and unpaid
interest through the date of such purchase plus, without duplication, any
Defaulted Mortgage Loan Additional Costs). The Servicer shall deliver such
officers’ certificate and give the Senior Participant and the Junior Participant
not less than ten (10) Business Days’ prior written notice of its intention to
sell any REO Property, and the Servicer shall accept the highest offer received
from any Person for the REO Property in an amount at least equal to the
outstanding principal balance of the Mortgage Loan plus accrued and unpaid
interest through the date of such purchase plus, without duplication, any
Defaulted Mortgage Loan Additional Costs or, at the Servicer’s option, if it has
received no offer at least equal to the outstanding principal balance of the
Mortgage Loan plus accrued and unpaid interest through the date of such purchase
plus, without duplication, any Defaulted Mortgage Loan Additional Costs, the
Servicer may purchase the REO


D-6





--------------------------------------------------------------------------------





Property in an amount equal to the outstanding principal balance of the Mortgage
Loan plus accrued and unpaid interest through the date of such purchase plus,
without duplication, any Defaulted Mortgage Loan Additional Costs.
(F)    In the absence of any such offer or purchase by the Servicer as
contemplated by the foregoing paragraph, the Servicer shall accept the highest
offer received from any Person that is determined by the Servicer to be a fair
price for such REO Property, if the highest offeror is a Person other than an
interested Person, or if such offer is determined to be a fair price by the
Senior Participant, if the highest offeror is an interested Person; provided
that the Servicer shall be entitled to engage, at the expense of the Senior
Participant and the Junior Participant (which expense shall be borne on a pro
rata basis based upon the Senior Participation Principal Balance and the Junior
Participation Principal Balance, respectively), an appraiser to determine
whether the highest offer is a fair price; provided further that if the highest
offeror is an interested Person, such offer shall not be accepted if it is less
than the outstanding principal balance of the Mortgage Loan plus accrued and
unpaid interest through the date of such purchase plus, without duplication, any
Defaulted Mortgage Loan Additional Costs.
(G)    The Servicer shall not be obligated by either of the foregoing paragraphs
or otherwise to accept the highest offer if the Servicer determines that
rejection of such offer would be in the best interests of the Senior Participant
and the Junior Participant. In addition, the Servicer may accept a lower offer
if it determines that acceptance of such offer would be in the best interests of
the Senior Participant and the Junior Participant (for example, if the
prospective buyer making the lower offer is more likely to perform its
obligations, or the terms offered by the prospective buyer making the lower
offer are more favorable); provided that the offeror is not the Servicer or an
Affiliate of the Servicer. The Servicer shall in no event sell the REO Property
other than for cash.
(H)    In determining whether any offer received from an interested Person
represents a fair price for any REO Property, the Servicer may conclusively rely
on the opinion of an appraiser. In determining whether any offer constitutes a
fair price for the REO Property, the Servicer (if the highest offeror is not an
interested Person) shall take into account, and any appraiser or other expert in
real estate matters shall be instructed to take into account, as applicable,
among other factors, any updated appraisal previously obtained, the period and
amount of any delinquency on the REO Property, the physical (including
environmental) condition of the REO Property, the state of the local economy and
the Servicer’s obligation to dispose of any REO Property as set forth in Section
2(b)(ii) of this Servicing Addendum.


D-7





--------------------------------------------------------------------------------





(I)    Subject to the other provisions of this Section 2(b), the Servicer shall
act on behalf of the Senior Participant and the Junior Participant in
negotiating and taking other action necessary or appropriate in connection with
the sale of the REO Property, including the collection of all amounts payable in
connection therewith. Any sale of the REO Property shall be without recourse to,
or representation or warranty by, the Servicer or the Senior Participant or the
Junior Participant, and, if such sale is consummated in accordance with the
duties of the Servicer pursuant to the terms of this Servicing Addendum, no such
Person who so performed shall have any liability to the Senior Participant or
the Junior Participant with respect to the purchase price therefor accepted by
the Servicer.
(J)    Within thirty (30) days after the sale of the REO Property, the Servicer
shall provide to the Senior Participant and the Junior Participant a statement
of accounting for such REO Property, including without limitation, (i) the date
of disposition of the REO Property, (ii) the gross sales price, the selling and
other expenses and the net sales price, (iii) accrued interest on the Senior
Participation Principal Balance at the applicable Senior Participation Rate, and
on the Junior Participation Principal Balance at the Junior Participation Rate,
calculated from the date of acquisition to the disposition date, and (iv) such
other information as the Senior Participant and the Junior Participant may
reasonably request. The Servicer shall file information returns regarding the
abandonment or foreclosure of Mortgaged Property with the Internal Revenue
Service at the time and in the manner required by the Code.
3.    Enforcement of the Mortgage Loan.
(a)    Subject to the provisions of Section 2 of this Servicing Addendum, the
Junior Participant hereby authorizes the Servicer to take legal action to
enforce or protect the Junior Participant’s and the Senior Participant’s
interests with respect to the Mortgage Loan. If the Servicer, any servicer,
trustee or trust fund incurs any liabilities, costs, fees or expenses
(including, without limitation, legal fees), or makes any protective or other
property advances on behalf of the Mortgage Loan Borrower or other servicing
and/or property advances and interest on such advances in connection with the
Mortgage Loan, subject to Section 2 of this Servicing Addendum, any actual or
proposed amendment or waiver of any term thereof or restructuring or refinancing
thereof or with any effort to enforce or protect the Junior Participant’s or the
Senior Participant’s rights or interests with respect thereto, then the Servicer
shall be reimbursed promptly from payments otherwise distributable to the Junior
Participant up to an amount equal to its pro rata share (based upon the Senior
Participation Principal Balance and the Junior Participation Principal Balance,
respectively), to the extent such costs are not reimbursed by or on behalf of
the Mortgage Loan Borrower. Advances will be netted against payments and
proceeds of the Mortgage Loan prior to payments to the Senior Participant or the
Junior Participant. To the extent any such amounts are not reimbursed by or on
behalf of Mortgage Loan Borrower, the Servicer shall be reimbursed promptly from
payments otherwise distributable to the Junior Participant up to an amount equal
to


D-8





--------------------------------------------------------------------------------





its pro rata share of such amounts (based upon the Senior Participation
Principal Balance and the Junior Participation Principal Balance, respectively).
The Junior Participant shall not have any liability under this Section 3 in
excess of the value of its Junior Participation or in excess of the payments due
to such Junior Participant. To the extent that the Junior Participant advances
any such costs prior to their being reimbursed by or on behalf of the Mortgage
Loan Borrower and such costs are subsequently recovered by the Servicer, the
Junior Participant shall receive a pro rata reimbursement from such recovery
(based upon the respective amounts of such advances funded by the Junior
Participant and the Servicer, respectively); provided that such recovery shall
be payable, first, to the Servicer, and, thereafter, to the Junior Participant
(in that order), in each case up to the amount of such costs actually paid by
the Servicer and the Junior Participant, as the case may be.
(b)    Notwithstanding any other provision contained in this Servicing Addendum,
neither the Senior Participant nor the Junior Participant shall have any
obligation to make any principal and/or interest advance with respect to any
Participation.
(c)    Notwithstanding any other provision contained in this Servicing Addendum,
the Servicer shall cooperate in all reasonable respects to effectuate the
financing arrangements contemplated in Section 33 of the Participation
Agreement.
4.    Collection Account.
(a)    The Servicer shall administer any cash management accounts, deposit
account control agreements, securities account control agreements and/or any
other similar agreements in accordance with the terms of the Mortgage Loan
Documents and, on behalf of the Participants, enforce the provisions of such
agreements.
(a)    Prior to the date hereof, the Servicer established or caused to be
established and maintains one or more custodial accounts (each, a “Collection
Account”) in trust for the benefit of the Participants, as their interests may
appear, which shall at all times be entitled “CFI Hendon Holdings, LLC, as
Servicer, for and on behalf of the Participants in accordance with that
Participation Agreement, dated January 31, 2018, Collection Account”. Amounts on
deposit in the Collection Account shall be invested at the direction of the
Servicer. Interest or other income earned on funds in the Collection Account
will be paid to pro rata to the Senior Participant and the Junior Participant in
accordance with their respective Percentage Interests. The Servicer shall
transfer, or cause to be transferred, to the Collection Account amounts
representing the following payments and collections received or made on or with
respect to the Mortgage Loan:
(i)    all payments on account of principal on the Mortgage Loan;
(ii)    all payments on account of interest on the Mortgage Loan;
(iii)    any amount representing reimbursements by the Mortgage Loan Borrower of
expenses of the Servicer as required by the Mortgage Loan Documents or this
Agreement; and


D-9





--------------------------------------------------------------------------------





(iv)    any other amounts paid under the Mortgage Loan.
All unscheduled payments received by the Servicer shall be caused to be
deposited into the Collection Account.




D-10





--------------------------------------------------------------------------------






EXHIBIT E

SENIOR PARTICIPANT ADDITIONAL LOAN TERMS AND CONDITIONS


In the event the Additional Loan closes, the terms and conditions contained
herein shall be superseded by the final definitive loan documents in their
entirety.


Loan Amount:
$10,000,000 plus an amount equal to the amount of any payments of principal made
on the Mortgage Loan prior to the time New Owner takes title to the Mortgaged
Properties. The Additional Loan may be drawn at once or periodically.



Borrower:
New Owner.



Maturity Date:
The final fully extended maturity date under the Mortgage Loan plus an
additional two (2) years.



Amortization:
Same as the Mortgage Loan.



Interest Rate:
Same as the Mortgage Loan.



Purpose:
Solely for capital expenditures, building improvements, tenant improvements,
leasing commissions, necessary expenses (to be determined by the Senior
Participant) and administrative costs of conversion to equity.



Minimum Draw:
$100,000.



Draw Conditions:
Customary draw conditions for a mortgage loan facility of this type, including
(a) delivery of due diligence information satisfactory to Senior Participant,
(b) payment of any customary fees and expenses charged by Senior Participant,
(c) the execution and delivery of definitive documentation by New Owner in a
form and substance satisfactory to Senior Participant, (d) compliance with
customary representations and warranties, (e) satisfactory surveys, title
insurance policies and/or title endorsements, as applicable, (f) satisfactory
insurance coverage, (g) certified New Owner organizational documents and good
standings, (h) satisfactory and customary opinions from New Owner’s counsel, (i)
satisfactory payment of taxes, and (j) any other approvals, opinions, documents
and information as are customary for loan transactions of this type.



Other terms:
Same as the Mortgage Loan.





E-1



--------------------------------------------------------------------------------






SCHEDULE I
MORTGAGE LOAN DOCUMENTS
Capitalized terms used, but not defined on this Schedule I shall have the
meanings assigned to them in the Agreement to which this Schedule I is attached,
or in the Mortgage Loan Agreement referred to on the Purchase Schedule therein.
Except as otherwise indicated, all of the Mortgage Loan Documents are dated as
of April 11, 2014. The Mortgage Loan Documents were previously assigned to (1)
NS Income DB Loan – Series III, a series of NS Income DB Loan, LLC, a Delaware
limited liability company, pursuant to documentation dated on or around April
11, 2014 and (2) the existing Lender pursuant to documentation dated on the date
hereof.
1.
Mortgage Loan Agreement;

2.
Guaranty;

3.
Environmental Indemnity;

4.
Mirilashvili Guaranty;

5.
Note;

6.
Mortgage (as corrected with respect to the Mortgage entered into regarding the
Mortgaged Property in Georgia by that certain Corrective Assignment and
Assumption of Interest under Deed to Secure Debt, Assignment of Leases and
Rents, Security Agreement and Fixture Filing to be submitted for recordation in
Athens-Clarke County, Georgia as of the date hereof);

7.
Each Assignment of Leases and Rents from each borrower to Lender (as corrected
with respect to the Assignment of Leases and Rents entered into regarding the
Mortgaged Property in Georgia by that certain Corrective Assignment and
Assumption of Interest under Assignment of Leases and Rents to be submitted for
recordation in Athens-Clarke County, Georgia as of the date hereof);

8.
Assignment of Agreements, Licenses, Permits and Contracts from Mortgage Loan
Borrower to Lender;

9.
Lockbox Account Agreement;

10.
Cash Management Agreement;

11.
Assignment of Management Agreement and Subordination of Management Fees from
Manager, Mortgage Loan Borrower, Borrower Representative in favor of Lender;

12.
Pledge Agreement;



Schedule I-1



--------------------------------------------------------------------------------





13.
Securities Agreement (dated as of June 23, 2014);

14.
Securities Account Sole Control Agreement (dated as of June 23, 2014) by and
between NOGA, Assignor, Credit Suisse Securities (USA) LLC and Pershing LLC;

15.
Post Closing Agreement among Lender, Mortgage Loan Borrower and Guarantor;

16.
UCC Financing Statement, naming Florida Borrower, as debtor and Original Lender,
as secured party recorded on April 14, 2014 with the Clerk of the Court, Bay
County, Florida, at Book 3600, Page 501 (as assigned by Original Lender to
Assignor pursuant to that certain UCC Financing Statement Amendment, recorded on
May 15, 2014 with the Clerk of the Court, Bay County, Florida, at Book 3608,
Page 1238);

17.
UCC Financing Statement naming Georgia Borrower as debtor and Original Lender as
secured party recorded on April 15, 2014 with the Clerk of the Superior Court,
Clarke-Athens County, Georgia, at Book 04207, Page 0450-0461 (as assigned by
Original Lender to Assignor pursuant to that certain UCC Financing Statement
Amendment, recorded on May 23, 2014 with the Clerk of the Superior Court,
Clarke-Athens County, Georgia at Book 04218, Page 0521-0531);

18.
UCC Financing Statement naming Tennessee Borrower as debtor and Original Lender
as secured party recorded on April 16, 2014 in the office of the Register of
Deeds for Davidson County, Tennessee, at 20140416-0031990 (as assigned by
Original Lender to Assignor pursuant to that certain UCC Financing Statement
Amendment, recorded on May 15, 2014 in the office of the Register of Deeds for
Davidson County, Tennessee, at 20140515-0041713);

19.
UCC Financing Statement naming Borrower (other than KDI PANAMA OUT PARCEL, LLC)
as debtor and Original Lender as secured party filed on April 15, 2014 with the
Clerk of the Superior Court, Clarke County, Georgia at UCC Control
#0292014000500 (as assigned by Original Lender to Assignor pursuant to that
certain UCC Financing Statement Amendment, filed on May 23, 2014 with the Clerk
of the Superior Court, Clarke County, Georgia at UCC Control #0292011000665);

20.
UCC Financing Statement naming KDI Hendon Holding Company, LLC as debtor and
Original Lender as secured party filed on April 15, 2014 with the Clerk of the
Superior Court, Clarke County, Georgia at UCC Control #0292014000499 (as
assigned by Original Lender to Assignor pursuant to that certain UCC Financing
Statement Amendment, filed on May 23, 2014 with the Clerk of the Superior Court,
Clarke County, Georgia at UCC Control #0292014000666);

21.
Escrow Agreement by and among Haynes and Boone, LLP, Mortgage Loan Borrower and
First American Title Insurance Company;

22.
Loan Policy of Title Insurance for each Mortgage Property;



Schedule I-2



--------------------------------------------------------------------------------





23.
Survey for each Mortgaged Property;

24.
Legal Opinions delivered in connection with the closing of the Mortgage Loan to
Lender;

25.
Incumbency Certificates delivered in connection with the closing of the Mortgage
Loan to Lender;

26.
Allocation affidavit for Tennessee; and

27.
Tenant SNDAs.



Schedule I-3

